Citation Nr: 0618041	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  05-35 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Cleveland, Ohio, Regional Office of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for a chronic bilateral eye 
disability.  The agency of original jurisdiction over this 
appeal is the Wichita, Kansas, VA Regional Office (RO).


FINDINGS OF FACT

A chronic bilateral eye disorder diagnosed as 
keratoconjunctivitis sicca had its onset during active duty.


CONCLUSION OF LAW

Bilateral keratoconjunctivitis sicca was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b) (2005).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2005).  As will be discussed in the decision below, because 
the claim of entitlement to service connection for a chronic 
bilateral eye disability is being granted in full, the 
notification and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 are deemed to have been fully 
satisfied.

Factual Background & Analysis

The veteran's service medical records show that he had normal 
eyes and normal 20/20 vision on entrance examination in 
September 1944.  During active duty he was diagnosed and 
treated for acute bilateral conjunctivitis in January 1945.  
On separation examination in June 1946 his eyes were deemed 
to be physically normal and with normal visual acuity.

In September 2004, the veteran filed his original claim for 
VA compensation for a chronic bilateral eye disability.  In 
support of his claim, he submitted a lay witness statement 
dated in April 2005 from his close friend, G.A.B., a retired 
professor of journalism at the University of Florida, who 
stated that he knew the veteran personally since the autumn 
of 1946.  According Dr.B., ever since their first meeting, 
the veteran's eyes displayed symptoms of irritation as they 
were always very red and inflamed and these symptoms have 
persisted ever since.  

The veteran also submitted private medical records dated from 
1975 to 2004, which show treatment for persistent, 
chronically bloodshot eyes and also bilateral cataracts, 
macular degeneration, pterygia, and distichiasis.  In a 
September 2004 statement, the veteran's private 
ophthalmologist, H.D., M.D., reported that he had prescribed 
Restasis ophthalmic drops for the veteran's bloodshot eyes 
and was obtaining successful results towards reducing the 
symptoms.  Dr. D. stated that the veteran reported a history 
of chronic bloodshot eyes dating back to active service.  An 
April 2004 statement from the manufacturer of Restasis to Dr. 
D. indicated that the medicated eyedrops were for treatment 
of keratoconjunctivitis sicca.

The veteran reported in correspondence relating to his claim 
that he was unable to obtain any medical records relating to 
his treatment for his chronic bloodshot eyes earlier than 30 
years ago.  He stated that the physician who treated him for 
his eye complaints in the years immediately following his 
period of active service was deceased and that all of his 
patients' records were destroyed.

At a March 2006 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he served as a radar 
operator aboard a small warship during active service and 
that his duties required him to stare directly into a radar 
display screen for extended periods of time.  The veteran 
reported that he never experienced problems with chronic 
bilateral redness and irritation of his eyes until military 
service and he believed that these symptoms were related in 
some manner to his duties as a radar operator.  He stated 
that ever since then, he continued to experience persistent 
bloodshot eyes.  He testified that medical treatment 
facilities aboard his small vessel were very limited and also 
that he did not make a point of reporting his problems with 
persistently bloodshot eyes at his separation examination 
only because he did not want to delay his discharge from 
service.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of eye symptoms in service 
will permit service connection for a chronic bilateral eye 
disability, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

The Board has considered the aforementioned evidence 
indicating treatment for bilateral conjunctivitis in service 
and finds that the veteran's testimony and that of his lay 
witness, G.A.B., to be credible for purposes of establishing 
continuity of symptoms of bloodshot eyes beginning in service 
and persisting to the present time.  (See Falzone v. Brown, 8 
Vet. App. 398 (1995): A veteran and other lay witnesses are 
competent to describe the observable symptoms of his claimed 
disability, or present statements as to the issues of 
continuity of symptomatology since service, as these lay 
assertions of symptomatology address a determinative issue 
which is not specifically medical in nature.)  These 
statements are further supported by the clinical evidence 
indicating that these symptoms have been longstanding and are 
associated with a diagnosis of bilateral keratoconjunctivitis 
sicca.  Therefore, resolving all doubt in the veteran's 
favor, the Board will allow his claim of entitlement to 
service connection for a chronic bilateral eye disability.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Service connection for 
bilateral keratoconjunctivitis sicca is therefore granted, 
subject to the applicable laws and regulations that govern 
awards of VA compensation benefits.  See 38 C.F.R. § 3.400 
(2005).




ORDER

Service connection for bilateral keratoconjunctivitis sicca 
is granted.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


